Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Ramer et al (20160373891).

As per claim 1, Ramer et al (20160373891) teaches a method for retrieving a recommendation from a knowledge database of a ticketing system (as maintaining a database storing context information in a separate database – para 0060; used in ticketing – para 0089, 0122, 0346) in response to a received query, the method comprising: 
performing a semantic textual similarity learning in textual description pairs by calculating similarity scores for similarities between the received query and tickets stored in the knowledge database (as performing semantic analysis of the incoming query – para 0063, and then performing an relevancy score between the matched website/ticketing and the mobile content of the handheld device – para 0154),
 wherein each textual description pair includes a textual description of the received query and a textual description of a ticket of a plurality of tickets stored in said knowledge database (as, calculating a score between the query and the category – see para 0154, in the examples, “entertainment” websites have a relevance score for ‘weather’ website, or a higher score for ‘music’ website – this example, in view of para 0089, 0122, 0346, would be a scoring match for the pairing of the query and purchasing tickets);
and identifying the ticket having the calculated maximum similarity score and reading a solution of the identified ticket as the retrieved recommendation for the received query (and identifying, with learning algorithms and neural nets, the correct match – see para 0234, wherein the ticket identified is for the group U2, vs a spy plane – end of para 0234).

As per claim 2, Ramer et al (20160373891) teaches the method according to claim 1 wherein the received query comprises as a textual description at least one of a subject text or a description text (as the query includes subject/topic and a description – para 0927 – category class, and a query/modifier class – para 0929).

As per claim 3, Ramer et al (20160373891) teaches the method according to claim 1 wherein each ticket stored in the knowledge database comprises as a textual description at least one of a subject text, a description text or a solution text (as a query classification scheme – para 0923, which includes subject (para 0927, category), description (as definition – para 0926), and solution results – para 0167).

As per claim 4, Ramer et al (20160373891) teaches the method according to claim 1 wherein for each textual description of the received query and for each textual description of the ticket at least one associated representation is calculated (as calculating relevance scores between the query and the potential match – para 0299, 0300 – see example in para 0300, and apply to the above mentioned ticket request).

As per claim 5, Ramer et al (20160373891) teaches the method according to claim 4 wherein the representation of the textual description comprises a hidden state of an associated neural network (as, using neural networks in the analysis matching – para 0231, 0234 – examiner notes that the definition of neural networks contain hidden states).

As per claim 6, Ramer et al (20160373891) teaches the method according to claim 4 wherein the representation of the textual description comprises a word embedding (as word matching and analysis – para 0063).

As per claim 7, Ramer et al (20160373891) teaches the method according to claim 1 wherein multi-level symmetric representation differences and/or cross-level asymmetric representation differences between the received query and the tickets stored in the knowledge database are calculated (as calculating a relevancy score – para 0145, but also other scoring such as frequency, proximity, number of matches – para 0237; and blocking undesirable results – para 0240).

As per claim 8, Ramer et al (20160373891) teaches the method according to claim 7 wherein the similarity score indicating a degree of similarity between the received query and a ticket stored in the knowledge database is calculated on the basis of the multi-level symmetric representation differences and/or on the basis of the cross-level asymmetric representation differences using a predetermined similarity metric (as, not only using a similarity relevance score – para 0145, along with a minimum relevance score – para 0155, but also matches that are not desired – such as presentation rules – para 0162; and inverse word frequency scores, proximity scores, number of matches – para 0237; and dissimilarity context – para 0866).

As per claim 9, Ramer et al (20160373891) teaches the method according to claim 8 wherein the similarity metric comprises a Manhattan similarity metric (examiner notes that the definition of “Manhattan similarity metric”, is the sum of the absolute differences of their cartesian coordinates – in other words, taking a maximum distance measure; defined as such, Ramer et al teaches a Euclidean distance measure – para 0115; the Euclidean distance contains an absolute value of a distance between two points).

As per claim 10, Ramer et al (20160373891) teaches the method according to claim 5 wherein the representation of the textual description comprises a hidden state (as by definition, neural networks contain hidden states – para 0231) of a bidirectional Long Short Term Memory, LSTM, network (Examiner notes that neural net algorithms, learning engines, etc, - para 0231 are notoriously old and well known to implement LSTM in the computing architecture).

As per claim 11, Ramer et al (20160373891) teaches the method according to claim 1 wherein each ticket stored in the knowledge database further comprises at least one of a timestamp, metadata, information data or control data (as information /usage data – para 0221).

As per claim 12, Ramer et al (20160373891) teaches the method according to claim 1 wherein the query is input by a user or generated by a controller of a machine in response to a monitored state of the machine (as user query input – para 0122, or the state of the machine, waiting for a command – para 0918, or word sense para 0187).

As per claim 13, Ramer et al (20160373891) teaches the method according to claim 1 wherein the solution of the identified ticket read from the knowledge database as the retrieved recommendation for the received query comprises a solution text of the identified ticket for a user and/or control data of the identified ticket which controls the machine automatically (as outputting, with learning algorithms and neural nets, the correct match – see para 0234, wherein the ticket identified is for the group U2, vs a spy plane – end of para 0234).

As per claim 14, Ramer et al (20160373891) teaches the method according to claim 1 wherein the representations of the textual description of a ticket are updated during training of associated neural networks and precalculated for evaluation in response to a received query (as training the date sets based on previous results – para 0115; and applying the example to the neural nets in para 0234).

Claim 15 is a system claim performing the steps found throughout claims 1-14 above and as such, claim 15 is similar in scope and content to claims 1-14 above and therefore, claim 15 is rejected under similar rationale as presented against the same common claim elements found in claims 1-14 above.  Furthermore, Ramer et al (20160373891) teaches processor and memory as part of the system – para 0323. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

As to the concept of using knowledge databases for ticket fulfillment of user queries:

Soroca et al (20120173373) para 0119, para 0134, para 0142,0181 with similarity scores

Abir (20040122656) para 0376, query for tickets, using a knowledge database – para 0106; finding semantic similar word scoring – para 0288, and cross-state knowledge updating – para 0292-0300.

As to the concept of neural networks with LSTM, utilizing similarity scores across topics/concepts/context and updating knowledge databases:

Li et al (20170109355) para 0031, 0032, 0036, 0037, 0041, 0049
Damle (20040093328) para 0080, showing knowledge databases based on semantics; scoring – para 0088, 0090
Tang et al (20080077570) para 0025, teaches scores, queries, with similarity scoring – para 0038. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        05/15/2022